DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/451,123, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 21, line 11: “the second pressure is greater than the first pressure”; 
Claim 22, line 2: wherein the second end of the tube “frictionally” connects to the chamber
Claim 23, lines 2-3: wherein the second end of the tube is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal treatment device
Claim 25, lines 2-4: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm “that is greater than the first pressure” on the top side of the diaphragm
Claim 29, line 10: “the second pressure is greater than the first pressure”
Claim 30, lines 2-3: wherein the second end of the tube is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal treatment device
Claim 35, line 12: “the second pressure is greater than the first pressure” 
Claim 36, lines 2-3: wherein the first end of the L-connector is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal treatment device
Claim 37, lines 2-4: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure asserted on the bottom side of the diaphragm “is greater than the first pressure” asserted on the top of the diaphragm
Claim 42, lines 2-3 recites: wherein the second end of the tube that is “frictionally” connected to the second end of the L- connector

Information Disclosure Statement
The information disclosure statement filed April 15, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation of CN 201727817 has not been provided in the application file for understanding of CN 201727817

The information disclosure statement filed April 15, 2020, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The citation for Written Opinion for PCT/US2019/038934 is missing a date
The citation for PCT International Search Report for PCT/US2019/038934 is missing a date
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because:
In line 5, “a liquid” should be changed to “the solution”
In line 8, “the act of exhaling” should be changed to “the exhaling”
In line 12, “the liquid” should be changed to “the solution”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 23-28 and 30-42 are objected to because of the following informalities:  
	In regards to claim 23, line 1, “An input apparatus” should be changed to “The input device”.
	In regards to claim 24, line 1, “An input apparatus” should be changed to “The input device”.
	In regards to claim 25, line 1, “An input apparatus” should be changed to “The input device”.
	In regards to claim 26, line 1, “An input apparatus” should be changed to “The input device”.
	In regards to claim 26, line 2, “the weight” should be changed to “a weight”.
	In regards to claim 27, line 1, “An input apparatus” should be changed to “The input device”.
	In regards to claim 27, line 2, “the pressure” should be changed to “a pressure”.
	In regards to claim 28, line 1, “An input apparatus” should be changed to “The input device”.

	In regards to claim 31, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 31, line 2, “the weight” should be changed to “a weight”.
	In regards to claim 32, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 32, line 2, “the pressure” should be changed to “a pressure”.
	In regards to claim 33, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 34, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 35, line 3, “the house” should be changed to “the housing”.
	In regards to claim 36, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 37, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 37, line 4, “the top” should be changed to “the top side”.
	In regards to claim 38, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 38, line 2, “the weight” should be changed to “a weight”.
	In regards to claim 39, line 1, “An input apparatus” should be changed to “The input apparatus”.

	In regards to claim 40, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 41, line 1, “An input apparatus” should be changed to “The input apparatus”.
	In regards to claim 42, line 1, “An input apparatus” should be changed to “The input apparatus”.	
	In regards to claim 42, line 2, “that is” should be changed to “is”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	In regards to claim 21, line 11, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 22-28 are rejected by virtue of being dependent upon claim 21.
	In regards to claim 22, line 2 recites: wherein the second end of the tube “frictionally” connects to the chamber; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 23, lines 2-3 recites: wherein the second end of the tube is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal treatment device; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 25, lines 2-4 recites: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm “that is greater than the first pressure” on the top side of the diaphragm; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 29, line 10, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 30-34 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 30, lines 2-3 recites: wherein the second end of the tube is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal 
	In regards to claim 35, line 12, recites: “the second pressure is greater than the first pressure”; however, such is new matter not described in the original Specification of Application No. 16/451,123. Claims 36-42 are rejected by virtue of being dependent upon claim 35.
	In regards to claim 36, lines 2-3 recites: wherein the first end of the L-connector is connected to the housing “substantially” opposite to where the housing is adapted to attach to the sino-nasal treatment device; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 37, lines 2-4 recites: “wherein the diaphragm is biased to the first closed position and only” moves to the second open position when the second pressure asserted on the bottom side of the diaphragm “is greater than the first pressure” asserted on the top of the diaphragm; however, such is new matter not described in the original Specification of Application No. 16/451,123.
	In regards to claim 42, lines 2-3 recites: wherein the second end of the tube that is “frictionally” connected to the second end of the L- connector; however, such is new matter not described in the original Specification of Application No. 16/451,123.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 29-34, 36, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 22, line 2 recites the limitation "the chamber".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 23, line 2, the term "substantially opposite" is a relative term which renders the claim indefinite.  The term "substantially opposite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In regards to claim 29, line 5 recites: the diaphragm has a top side proximate “the input apparatus”. However, as the entire claimed invention is drawn to “An input apparatus” in the preamble, it is unclear how the top side of the diaphragm is proximate “the input apparatus” when the diaphragm is a component of the input apparatus. Claims 30-34 are rejected by virtue of being dependent upon claim 29.
	In regards to claim 30, line 2, the term "substantially opposite" is a relative term which renders the claim indefinite.  The term "substantially opposite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In regards to claim 36, line 2, the term "substantially opposite" is a relative term which renders the claim indefinite.  The term "substantially opposite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27-30, 32, 33, 35-37, 39, 40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djupesland et al (US 8,590,530).
	In regards to claim 21, Djupesland et al teaches an input device (Figures 1(a)-1(f), housing 15, air chamber 78, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) with a tube (air chamber 78) having a first end and a second end that is connected to the housing wherein a diaphragm (flap member 27) is interposed at the second end of the tube (Figures 1(a)-1(d))
the diaphragm has a top side proximate the housing and a bottom side proximate the tube (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the tube when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that   permits flow through the tube when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
	In regards to claim 22, Djupesland et al teaches wherein the second end of the tube frictionally connects to the chamber (housing 15) (column 5, lines 46-47)(Figures 1(a)-1(f)).  
	In regards to claim 23, Djupesland et al teaches wherein the second end of the tube is connected to the housing substantially opposite to where the housing is adapted to attach to the sino-nasal treatment device (Figures 1(a)-1(f)). 
	In regards to claim 25, Djupesland et al teaches wherein the diaphragm is biased to the first closed position (column 4, lines 12-17) and only moves to the second open position when the second pressure is asserted on the bottom side of the diaphragm that is greater than the first pressure on the top side of the diaphragm (column 6, lines 37-42).
	In regards to claim 27, Djupesland et al teaches wherein the second pressure is the pressure of air in the tube (column 5, lines 21-27).  
	In regards to claim 28, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).
	In regards to claim 29, Djupesland et al teaches an input apparatus (Figures 1(a)-1(f), housing 15, air chamber 78, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) adapted to attach to the sino-nasal treatment device and having a tube (air chamber 78) with a first end and a second end that is connected to the 
the diaphragm has a top side proximate the input apparatus and a bottom side proximate the tube (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the tube when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that permits flow through the tube when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
In regards to claim 30, Djupesland et al teaches wherein the second end of the tube is connected to the housing substantially opposite to where the housing is adapted to attach to the sino-nasal treatment device (Figures 1(a)-1(f)).
	In regards to claim 32, Djupesland et al teaches wherein the second pressure is the pressure of air in the tube (column 5, lines 21-27).  
	In regards to claim 33, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).
In regards to claim 35, Djupesland et al teaches an input apparatus (Figures 1(a)-1(f), housing 15, air chamber 78, mouthpiece 77, flap member 27) for use with a sino-nasal treatment device comprising: 
a housing (housing 15) adapted to attach to the sino-nasal treatment device and having an L-connector (air chamber 78) with a first end attached to the house and a second end attached to a tube (mouthpiece 77)
wherein the tube has a first end and a second end that is connected to the second end of the L-connector (Figures 1(a)-1(f))
a diaphragm (flap member 27) is interposed at the first end of the L-connector connected to the housing wherein the diaphragm has a top side proximate the housing and a bottom side proximate the L-connector (Figures 1(a)-1(d))
wherein the diaphragm has a first closed position that prevents flow through the L-connector when a first pressure is asserted on the top side of the diaphragm (Figures 1(a)-1(d)) and a second open position that permits flow through the L-connector when a second pressure is asserted on the bottom side of the diaphragm (Figures 1(e)) and the second pressure is greater than the first pressure (column 6, lines 37-42)
	In regards to claim 36, Djupesland et al teaches wherein the first end of the L-connector is connected to the housing substantially opposite to where the housing is adapted to attach to the sino-nasal treatment device (Figures 1(a)-1(f)). 
	In regards to claim 37, Djupesland et al teaches wherein the diaphragm is biased to the first closed position (column 4, lines 12-17) and only moves to the second open position when the second pressure asserted on the bottom side of the diaphragm is greater than the first pressure asserted on the top of the diaphragm (column 6, lines 37-42).
	In regards to claim 39, Djupesland et al teaches wherein the second pressure is the pressure of air in the tube (column 5, lines 21-27).  
	In regards to claim 40, Djupesland et al teaches wherein the second pressure is caused by a user exhaling into the first end of the tube (column 5, lines 21-27).
	In regards to claim 42, Djupesland et al teaches wherein the second end of the tube that is frictionally connected to the second end of the L-connector (Figures 1(a)-1(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al (US 8,590,530), as applied to claims 21, 29, and 35 above, and further in view of Gerber (US 2016/0263307).
	In regards to claim 24, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input device (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a housing (cap part 24) is adapted to threadingly connect (screw-in connection 21) to the sino-nasal treatment device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the device of Djupesland et al, to be adapted to threadingly connect to the sino-nasal treatment device, as taught by Gerber, as such allows a very simple and separable connection, without damaging the sino-nasal treatment device or the housing in the process, and will allow the sino-nasal treatment device to be refilled without problems (paragraph [0016]). 
	In regards to claim 34, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input apparatus (Figures 1-9, cap part 24, 
	In regards to claim 41, Djupesland et al teaches wherein the housing is adapted to connect to the sino-nasal treatment device (Figures 1(a)-1(f)); however, Djupesland et al is silent about the connection being threadingly. Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece 44, valve member 36) for use with a sino-nasal treatment device, wherein a housing (cap part 24) is adapted to threadingly connect (screw-in connection 21) to the sino-nasal treatment device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing, of the apparatus of Djupesland et al, to be adapted to threadingly connect to the sino-nasal treatment device, as taught by Gerber, as such allows a very simple and separable connection, without damaging the sino-nasal treatment device or the housing in the process, and will allow the sino-nasal treatment device to be refilled without problems (paragraph [0016]). 

Claims 26, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al (US 8,590,530), as applied to claims 21, 29, and 35 above, and further in view of Gerber (US 2016/0263307) and Djupesland (US 2011/0318345).
wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified device of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  
	In regards to claim 31, Djupesland et al (US 8,590,530) does not teach wherein the first pressure is the weight of water in the sino-nasal treatment device, as Djupesland et al (US wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified apparatus of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  
	In regards to claim 38, Djupesland et al (US 8,590,530) does not teach wherein the first pressure is the weight of water in the sino-nasal treatment device, as Djupesland et al (US 8,590,530) teaches wherein the first pressure is provided by a resilient element 29, here a spring (column 4, lines 12-17). Gerber teaches an input apparatus (Figures 1-9, cap part 24, mouthpiece wherein saline solution is known to contain water) (paragraph [0010]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of irrigation liquid, of the modified apparatus of Djupesland et al (US 8,590,530) and Gerber, to be water, as taught by Djupesland (US 2011/0318345), as such is commonly practiced in the irrigation of the nasal mucosa to remove particles and secretions, as well as to improve the mucociliary activity of the nasal mucosa (paragraph [0010]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783